internal_revenue_service number release date index number ---------------------- ------------------------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b03 plr-136392-16 date march legend x ---------------------- ------------ ----------------- y ------------------- date ------------------------ date ------------------ ----- date -------------- state -------------- property ----------------------- year ------- m -------------- n -------- o ------ p ------ plr-136392-16 dear ------ -------- this letter responds to your letter dated date submitted on behalf of x requesting a ruling that the revenue received by x from property under the sharecropping lease arrangement and the rental income received by x from property from its rental lease arrangement were not passive_investment_income under sec_1362 of the internal_revenue_code code facts x was incorporated under state law on date and elected to be an s_corporation effective date x has accumulated_earnings_and_profits of m x is engaged_in_the_business_of_farming and owns n acres in state x has leased the land for sharecropping sharecropping lease arrangement continuously beginning in date beginning in year the land was leased to y pursuant to the sharecropping lease arrangement all taxes assessments or charges levied or assessed on products of the land must be paid_by x and y based in proportion to the percentage of crops to which x and y are entitled x and y each pay one half of the actual cost of fertilizer and soil conditioner x pays the cost of the power and fuel necessary to operate the drainage pumping plants as well as the cost of maintaining the irrigation and drainage canals and irrigation pipe line x is also responsible for paying box rent and the grower’s share of the state inspection fee any processing expenses_incurred with the preparation of crops for sale which are related to x’s share of the crops are paid_by x x also determines the percentage of property to be farmed and the types of crops to be planted further x is at risk for crop yields and marketing in year x signed a new lease agreement rental lease arrangement with y for lease of property under the lease x’s expenses are between o and p of x’s rental income x is responsible for providing and maintaining insurance on all improvements and fixtures owned by x further x pays the costs and expenses associated with the repair maintenance and replacement of the irrigation drainage pumps as well as the insurance water reclamation tax water rights fees water coalition dues and property taxes law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with sec_1362 to be an s_corporation plr-136392-16 sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from rents royalties dividends interest and annuities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made we conclude the revenue received by x under the sharecropping lease arrangement and the rental income received by x under the rental lease arrangement were not passive_investment_income under sec_1362 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes further the passive investment rules of sec_1362 are independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 plr-136392-16 these rulings are directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling requests they are subject_to verification on examination sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
